     Case 3:19-cv-01667-LAB-AHG Document 23 Filed 12/18/19 PageID.143 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    SENTYNL THERAPEUTICS, INC.,                      Case No.: 3:19-cv-1667-LAB-AHG
12                                    Plaintiff,
                                                       SCHEDULING ORDER
13    v.                                               REGULATING DISCOVERY
                                                       AND OTHER PRE-TRIAL
14    U.S. SPECIALTY INSURANCE
                                                       PROCEEDINGS
      COMPANY,
15
                                    Defendant.
16
17
18
19
20
21
22
           Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
23
     held on December 18, 2019. After consulting with the attorneys of record for the parties
24
     and being advised of the status of the case, and good cause appearing, IT IS HEREBY
25
     ORDERED:
26
           1.    Any motion to join other parties, to amend the pleadings, or to file additional
27
     pleadings shall be filed by January 21, 2020.
28

                                                   1
                                                                             3:19-cv-1667-LAB-AHG
     Case 3:19-cv-01667-LAB-AHG Document 23 Filed 12/18/19 PageID.144 Page 2 of 6



 1         2.     All fact discovery shall be completed by all parties by May 27, 2020.
 2   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
 3   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
 4   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
 5   into account the times for service, notice and response as set forth in the Federal Rules of
 6   Civil Procedure. Counsel shall promptly and in good faith meet and confer with
 7   regard to all discovery disputes in compliance with Local Rule 26.1(a). A failure to
 8   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
 9   order of the court, no stipulation continuing or altering this requirement will be
10   recognized by the court. The Court expects counsel to make every effort to resolve all
11   disputes without court intervention through the meet and confer process. If the parties
12   reach an impasse on any discovery issue, the movant must e-mail chambers at
13   efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
14   written discovery response that is in dispute, seeking a telephonic conference with the
15   Court to discuss the discovery dispute. The email must include: (1) at least three proposed
16   times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
17   statement of the dispute; and (3) one sentence describing (not arguing) each parties’
18   position. The movant must copy opposing counsel on the email. No discovery motion may
19   be filed until the Court has conducted its pre-motion telephonic conference, unless the
20   movant has obtained leave of Court. All parties are ordered to read and to fully comply
21   with the Chambers Rules of Magistrate Judge Allison H. Goddard.
22         3.     The parties shall designate their respective experts in writing by July 8, 2020.
23   The parties must identify any person who may be used at trial to present evidence pursuant
24   to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to retained
25   experts. The date for exchange of rebuttal experts shall be by August 10, 2020. The
26   written designations shall include the name, address and telephone number of the expert
27   and a reasonable summary of the testimony the expert is expected to provide. The list shall
28   also include the normal rates the expert charges for deposition and trial testimony.

                                                  2
                                                                               3:19-cv-1667-LAB-AHG
     Case 3:19-cv-01667-LAB-AHG Document 23 Filed 12/18/19 PageID.145 Page 3 of 6



 1          4.     By July 8, 2020, each party shall comply with the disclosure provisions in
 2   Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
 3   requirement applies to all persons retained or specially employed to provide expert
 4   testimony, or whose duties as an employee of the party regularly involve the giving of
 5   expert testimony. Except as provided in the paragraph below, any party that fails to
 6   make these disclosures shall not, absent substantial justification, be permitted to use
 7   evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
 8   the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
 9          5.     Any party shall supplement its disclosure regarding contradictory or rebuttal
10   evidence under Rule 26(a)(2)(D) by August 10, 2020.
11          6.     All expert discovery shall be completed by all parties by September 3, 2020.
12   The parties shall comply with the same procedures set forth in the paragraph governing
13   fact discovery.
14          7.     Failure to comply with this section or any other discovery order of the court
15   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
16   the introduction of experts or other designated matters in evidence.
17          8.     All other pretrial motions must be filed by November 9, 2020. Counsel for
18   the moving party must obtain a motion hearing date from the law clerk of the judge who
19   will hear the motion. The period of time between the date you request a motion date and
20   the hearing date may vary from one district judge to another. Please plan accordingly.
21   Failure to make a timely request for a motion date may result in the motion not being heard.
22   Motions in limine are to be filed as directed in the Local Rules, or as otherwise set by the
23   district judge.
24          9.     A Mandatory Settlement Conference shall be conducted on January 21, 2021
25   at 2:00 p.m. in the chambers of Magistrate Judge Allison H. Goddard. Plaintiff must
26   serve on Defendant a written settlement proposal, which must include a specific demand
27   amount, no later than December 31, 2020. The defendant must respond to the plaintiff in
28   writing with a specific offer amount prior to the Meet and Confer discussion. The parties

                                                  3
                                                                              3:19-cv-1667-LAB-AHG
     Case 3:19-cv-01667-LAB-AHG Document 23 Filed 12/18/19 PageID.146 Page 4 of 6



 1   should not file or otherwise copy the Court on these exchanges. Rather, the parties must
 2   include their written settlement proposals in their respective Settlement Conference
 3   Statements to the Court. Counsel for the parties must meet and confer in person or by
 4   phone no later than January 7, 2021. Each party must prepare a Settlement Conference
 5   Statement, which will be served on opposing counsel and lodged with the Court no later
 6   than January 11, 2021. The Statement must be lodged in .pdf format via email to
 7   efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement Conference
 8   Statement must comply fully with the Judge Goddard’s Mandatory Settlement Conference
 9   Rules (located at
10   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
11   ent%20Conference%20Rules.pdf). Each party may also prepare an optional Confidential
12   Settlement Letter for the Court’s review only, to be lodged with the Court no later than
13   January 11, 2021. The Letter must be lodged in .pdf format via email to
14   efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
15   the substance of the Settlement Conference Letter must comply fully with the Judge
16   Goddard’s Mandatory Settlement Conference Rules. All parties are ordered to read and
17   to fully comply with the Chambers Rules and Mandatory Settlement Conference
18   Rules of Magistrate Judge Allison H. Goddard.
19         10.    Despite the requirements of Civil Local Rule 16.1(f)(2), neither party is
20   required to file a Memorandum of Contentions of Fact and Law at any time. The parties
21   shall instead focus their efforts on drafting and submitting a proposed pretrial order by the
22   time and date specified by Civil Local Rule 16.1(f)(6)(b). The proposed pretrial order shall
23   comply with Civil Local Rule 16.1(f)(6) and the Standing Order in Civil Cases issued by
24   the assigned district judge.
25         11.    Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
26   Civ. P. 26(a)(3) by March 1, 2021. Failure to comply with these disclosure requirements
27   could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
28         12.    Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by

                                                   4
                                                                               3:19-cv-1667-LAB-AHG
     Case 3:19-cv-01667-LAB-AHG Document 23 Filed 12/18/19 PageID.147 Page 5 of 6



 1   March 8, 2021. At this meeting, counsel shall discuss and attempt to enter into stipulations
 2   and agreements resulting in simplification of the triable issues. Counsel shall exchange
 3   copies and/or display all exhibits other than those to be used for impeachment. The exhibits
 4   shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall note any
 5   objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ. P.
 6   26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
 7   order.
 8            13.   Counsel for plaintiff will be responsible for preparing the pretrial order and
 9   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f).                    By
10   March 15, 2021, plaintiff’s counsel must provide opposing counsel with the proposed
11   pretrial order for review and approval. Opposing counsel must communicate promptly
12   with plaintiff’s attorney concerning any objections to form or content of the pretrial order,
13   and both parties shall attempt promptly to resolve their differences, if any, concerning the
14   order.
15            14.   The Proposed Final Pretrial Conference Order, including objections to any
16   other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
17   lodged with the assigned district judge by March 22, 2021, and shall be in the form
18   prescribed in and comply with Local Rule 16.1(f)(6).
19            15.   The final Pretrial Conference is scheduled on the calendar of the Honorable
20   Larry Alan Burns on March 29, 2021 at 12:00 p.m.
21            16.   The parties must review the chambers’ rules for the assigned district judge
22   and magistrate judge.
23            17.   A post trial settlement conference before a magistrate judge may be held
24   within 30 days of verdict in the case.
25            18.   The dates and times set forth herein will not be modified except for good cause
26   shown.
27            19.   Briefs or memoranda in support of or in opposition to any pending motion
28   shall not exceed twenty-five (25) pages in length without leave of a district court judge.

                                                    5
                                                                                3:19-cv-1667-LAB-AHG
     Case 3:19-cv-01667-LAB-AHG Document 23 Filed 12/18/19 PageID.148 Page 6 of 6



 1   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
 2   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
 3   and a table of authorities cited.
 4         20.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter this
 5   case hereafter.
 6         IT IS SO ORDERED.
 7   Dated: December 18, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
                                                                                 3:19-cv-1667-LAB-AHG
